Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Eric Strainese on 8/29/22.

The application has been amended as follows: 
Claims 1 and 6 had obvious typos fixed see below:

(Currently Amended)  An  apparatus [wrench device], comprising:  a wrench comprising a handle , an adjustment mechanism, and jaws; 
 a data receiving component included with the handle or jaw, said data receiving component configured to receive, from a transceiver associated with a piece of equipment, information related to a fastener included in the piece of 
 equipment, and a torque value corresponding to the fastener;
an image sensor configured to capture an image of the fastener;
a processor; and
a memory communicatively coupled to the processor, wherein the memory stores processor-executable instructions, which, on execution, cause the processor to:
 
receive the image of the fastener from the image sensor;
 
receive the information related to the fastener from the data receiving component;
 
identify the fastener by correlating the received image with the information related to the fastener;
 
extract the torque value corresponding to the fastener based on the
 
information upon identification of the fastener; and adjust a torque of the fastener based on the extracted torque value .

6. ( Currently Amended) The wrench device of claim 1, wherein the fastener is one of a plurality of fasteners, and

10 the information comprises an image of each of the plurality of fasteners, an identification number associated with each of the plurality of fasteners, a type of each of the plurality of fasteners, and a torque value corresponding to each of the plurality of fasteners [ , ]  .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499. The examiner can normally be reached M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEE D. WILSON
Examiner
Art Unit 3723



Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        August 29, 2022